Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered November 27, 1984, convicting him of murder in the second degree (two counts), upon a jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We disagree with the defendant’s contention that the 41-*357month delay between the date of the crime and the date of his arrest deprived him of his due process right to a speedy trial (see, People v Brown, 124 AD2d 667; see also, People v Singer, 44 NY2d 241). The record establishes that the police were hindered in locating the defendant by the lack of cooperation of available witnesses and the defendant’s use of at least four different addresses identified through a Department of Motor Vehicles computer search. In fact, the police repeatedly surveilled two of the residences and their vicinity. There is nothing in the record to infer that the police delayed arresting the defendant for a tactical advantage (see, People v Bryant, 65 AD2d 333), or that a loss of evidence or witnesses precluded the defendant from presenting a viable defense at trial (see, People v Bonsauger, 91 AD2d 1001).
We further find that the defendant’s motion pursuant to CPL 330.30 (3) to set aside the verdict based upon newly discovered evidence was properly denied for reasons stated in the memorandum decision of Justice Grajales, dated April 2, 1985.
The defendant’s remaining contentions are without merit. Brown, J. P., Lawrence, Kunzeman and Hooper, JJ., concur.